AO 2458 (Rev. Cl!/08/2_01_22_Judgment in a Criminal Petty Case (Modified)                                                                                        Page I of I



                                             UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                       JUDGMENT IN A CRIMINAL CASE
                                                                                                                                              •
                                                                                                         (For Offenses Committed On or After November I, 1987)
                                                  V.

                          Adan Jardinez-Serratos                                                         Case Number: 2:20-mj-8456

                                                                                                         Jo Anne Tyrell
                                                                                                         Defendant's Attorney


REGISTRATION NO. 92248298

THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                               ------=------------------------
 • was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                             Nature of Offense                                                                              Count Number{s)
8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                                    1

 D The defendant has been found not guilty on count(s)
                                                                                                   -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                                                                   . .           d·~
                                       •     TIME SERVED                                           It}              1 :.,                    days

 ~   Assessment: $10 WAIVED IZI Fine: WAIVED
 ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                           Tuesday, February 11, 2020
                                                   ..-------------'-'-"'1.1.o..\'f Imposition of Sentence

       •

Received
              ·• ,,.!,

                !\
               1'\.t~
                 ,i
                      \
                           . ~.,i\
                            \\ \   I
                                     Im~
                 ~ ~,1},~-'--..'i \ \\ .
                  'r
                                            '"
                                       ,,,,--\
                                        _, /{
                                           t \•
                                                       '        FILED
              DUSM                                                FEB 11 2020                            RABLE RUTH B~UDEZ MONTENEGRO
                                                                                                         D STATES MAGISTRATE JUDGE
                                                          CLEHK u':, ) :. '   ;11_    ( l)•,;f-n
                                                       SOUTHEm, 01~-' Hie     1   r~, ( :,-_1•-0RNIA
                                                       BY                ::fk.-             ·+PUTY
Clerk's Office Copy                                                                                                                                  2:20-mj-8456
